DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because though the first two words of the claim state the claims are directed to a method, they do no include any steps or acts and therefore are not proper method claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claim 3, the claim lacks a transitional phrase as required by MPEP 2111.03 and therefore the metes and bounds of the claim cannot be determined as it is unclear what is a part of the claimed method and what is not. Further, the claimed method appears to lack any positively recited method steps, and therefore is unclear as to the specific method for measuring automobile horsepower claimed by the Applicant. As currently claimed, it is considered that the entire claim is an intended use of the method and no particular steps are claimed. Therefore the metes and bounds of the claim cannot be determined and prior art cannot be applied until this issue is resolved. Claim 4 depends on claim 3 and inherits this issue therefrom.

REASONS FOR ALLOWANCE
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the method for measuring automobile horsepower  comprising steadily mounting into the automobile a mobile device including GPS connection, an accelerometer, and a mobile device application operatively connected to each other, performing an acceleration phase by accelerating the automobile in real road conditions on a flat and horizontal road with a selected gear and measuring using the accelerometer acceleration and velocity of the automobile during the acceleration phase, immediately after the acceleration phase of the automobile, performing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopp (DE 102017200604 A1) teaches determining engine output and engine torque (paragraph [0001]) based on measurements made during vehicle operation in traffic (paragraph [0007]) and the calculation of engine power from speed curves (paragraph [0008]) based on an acceleration phase and a coasting phase (paragraph [0007]), however, Kopp does not apply as prior art due to the publication date and may not teach the deceleration phase and calculating steps as claimed. 
Heffington (7,643,912) teaches a portable computer to evaluate a vehicle including an accelerometer (see abstract and figures 2-3 and 47-49) and determining horsepower from acceleration and coastdown data (column 28, line 8-column 30, line 48); however, Heffington does not teach or suggest performing an acceleration phase with a selected gear measuring the acceleration and velocity and immediately after the 
Pangerl et al. (US PGPub 2004/0215379 A1) teaches determining horsepower from a vehicle based accelerometer (paragraphs [0004], [0008], [0028]-[0032]), however Pangerl et al. does not teach or suggest performing an acceleration phase by accelerating the automobile with a selected gear and measuring acceleration and velocity, immediately after the acceleration phase of the automobile, performing a deceleration phase by decelerating the automobile with the same selected gear and measuring deceleration and velocity, and calculating automobile horsepower using the mobile device application and measured acceleration, deceleration, and velocity in combination as claimed.
Little (3,693,426), Brol (“Application of Direct Acceleration Measurement in Powertrain Testing”) and Ťanák et al. (“Smart Phone Brake Testing”) teach methods for measuring automobile horsepower similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853